Eewall, Judge:
This is a collector’s appeal for ■ reappraisement and relates to the dutiable value of certain fishhooks. At the hearing it was stipulated that as, to the item 2627 R described as “40400 only Aberdeen Hks. Ringed Blue 2/0” the proper value is 9. shillings and 6 pence’ and that the work sheet was in error in showing a value of *4556 pence. It was further agreed that said 9 shillings, 6 pence represents the proper export value and that the foreign value is no higher.
On the agreed facts I find that the export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise in dispute and that such value is 9 shillings, 6 pence per M.
Judgment will be rendered accordingly.